DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/833334 on February 8, 2022, in which Claims 36-55 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 36-55 are pending, of which Claims 36-55 are allowed.  

Allowable Subject Matter
Claims 36-55 are allowable in light of the Applicant's argument and in light of the prior art made of record. Claims are renumbered as Claims 1-20.



Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “acquire a lock from an external lock manager, and responsive to acquisition of the lock: include, in a failover quorum, ones of the plurality of replicas other than the candidate replica identified to support the attempt of the candidate replica to assume the first role; and assume the first role, based on a determination that a number of replicas included in the failover .


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Cox et al. (U.S. Patent Application 2007/0234108), hereinafter “Cox”.  Cox is cited on PTO-892 filed 2/22/2022.
	Cox: ¶ 14 teaches swapping a primary group at a first data center and a synchronous backup group at a second data center where triangular asynchronous replication is being provided using the primary group, the synchronous backup group, and an asynchronous backup group at a third data center, includes halting work at the first data center, transferring pending mirrored data from the first data center to the third data center, creating a data mirroring relationship between at least one storage volume at the second data center and at least one storage volume at the third data center, reversing a data mirroring relationship between the at least one storage volume at the first data center and at least one storage volume at the second data center, and resuming work at the second data center, where writes to the at least one storage volume at the second data center are mirrored synchronously to the at least one 


Although conceptually similar to the claimed invention of the instant application, Cox does not teach a predetermined number of replicas.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Dalton (US Patent Application 2013/0111261) teaches high availability clusters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114